Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 06/05/2020. Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “non-technical user” in claim 6 is a relative term which renders the claim indefinite. The term “non-technical user” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the Specification (¶ [0020]) discloses that a non-technical user “does not have a technical background,” it does not define the technical backgrounds that would differentiate a technical user from a non-technical user.
Claim 20 recites the limitation "the enterprise" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-20 contain allowable subject matter. Allowance is subject to overcoming the rejection(s) under section 112 presented above.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to reasonably teach: 
providing a control plane user interface to enable a first user to define a cluster logical abstraction dataset for one or more applications, comprising an application namespace, metadata, entitlement data, controls and governance data, and topics and size requirements related to one or more clusters; 
establishing one or more relationships among a plurality of applications based on one or more ownership and lineage metadata associated with one or more application-specific data streaming service artifacts maintained in the application namespace; 
providing a representational state transfer (REST) interface to enable a second user to specify one or more cluster metadata associated with one or more applications; 
automatically authorizing the one or more applications based on the controls and governance data or the one or more cluster metadata; and
automatically onboarding the one or more applications to consume one or more data streaming services from the one or more clusters following an authentication of the one or more applications.

U.S. Pub. No. 2016/0359955 (“Gill”) discloses a control plane user interface (Fig. 1D1, User Interface 131) to enable a first user to define a cluster logical abstraction dataset for one or more applications (“a user interface 131 (UI)…permits a user to interact with various modules of the container support system so as to configure, deploy, and publish containers in a hyper-converged environment,” ¶ [0063]), comprising metadata (“application_name,” ¶ [0070]), entitlement data (Fig. 1E, Step 172), controls and governance data (“an entity might include a specific configuration description (e.g., a template) that can be used in turn to characterize aspects of an environment under which a subject container might run,” ¶ [0070]), and topics and size requirements related to one or more clusters (“Operations available during creation of an instance of a container service machine include specification of sizing parameters, including quotas or limits pertaining to node or cluster resources (e.g., CPU usage limits, memory usage limits, disk size limits, etc.),” ¶ [0097]); storing the cluster logical abstraction dataset in a metadata database within the enterprise control plane (“creating details of the containers in the entity repository 139,” ¶ [0082]); and automatically configuring the one or more clusters according to the cluster logical abstraction dataset or the one or more cluster metadata (“In other cases, a user might want to merely identify a container or group of containers as belonging to an application group, and then allow the container service machine or other facility to perform the mapping. In the latter case, a user might consult a container service module to identify prospective mapping of containers to nodes,” ¶ [0102]).

U.S. Pub. No. 2020/0326991 (“Carroll”) discloses a data streaming cluster (Fig. 1), and a command for specifying the namespace of producer (¶ [0026]). 

U.S. Pub. No. 2021/0014300 (“Zhu”) discloses establishing one or more relationships among a plurality of applications based on one or more ownership and lineage metadata associated with one or more application-specific data streaming service artifacts maintained in the application namespace (“Each of the identified relationships is associated with communication between two of the plurality of computing nodes within the distributed computing system. The relationships may be identified by, for example, examining object attributes, such as owner and namespace,” ¶ [0101]).

U.S. Pub. No. 2021/0019194 (“Bahl”) discloses providing a representational state transfer (REST) interface to enable a second user to specify one or more cluster metadata associated with one or more applications (“the multi-cloud service mesh orchestration platform can include a user interface (e.g., the UI 412) to enable a user to define an application profile and to deploy a service mesh application or to update an application profile and modify an existing service mesh application…(e.g., via an REST API command),” ¶ [0098]).

U.S. Pub. No. 2020/0348984 (“Giannetti”) discloses automatically authorizing the one or more applications based on the controls and governance data or the one or more cluster metadata (“At 404, the cluster manager component on the control cluster determines whether to allow the deployment or deny deployment based on system configurations, permissions, security authorizations, deployment rules, etc.,” ¶ [0073]); and automatically onboarding the one or more applications to consume one or more data streaming services from the one or more clusters following an authentication of the one or more applications (“If deployment is allowed at 404, the cluster manager component deploys the workload(s) or other components to the selected cluster at 406,” ¶ [0073]); and installing a software agent on one or more servers of the one or more clusters to allow an administrator to automatically monitor a capacity of the cluster and a health of the cluster (“The monitor component 218 updates status data on the dashboard based on real-time monitor data received dynamically from the plurality of clusters,” ¶ [0050]; “The unified dashboard of the disclosure further provides pertinent data, system health and unified alerts associated with issues occurring in real-time across a plurality of clusters within the system,” ¶ [0017]).

U.S. Pub. No. 2005/0273456 (“Revanuru”) discloses providing an application programming interfaces (API) based mechanism to enable an automatic failover of the one or more applications if the health of the cluster fails to maintain a predefined health level (“JRockit specific API's are used to calculate memory usage after every GC interval and provide notification if the average free memory drops below the configured threshold. This also ensures faster failover of RMI clients in an overloaded cluster,” ¶ [0014]). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on (571)272-3749. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Julian Chang/Examiner, Art Unit 2454                                                                                                                                                                                                        
/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454